BGS Acquisition Subsidiary, Inc. 6342 North Bay Road Miami Beach, FL 33141 November 1, 2013 VIA EDGAR Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-3628 Attention:John Reynolds, Assistant Director Re:Supplementary Comparison Chart in Response to Telephonic Request on October 30, 2013 Dear Mr. Reynolds: Pursuant to the supplemental request of the staff of the Division of Corporation Finance (the “Staff”) of the U.S. Securities and Exchange Commission by telephone on October 30, 2013, BGS Acquisition Subsidiary, Inc. (the “Company”) is filing the attached chart comparing sections of the Offer to Purchase filed by BGS Acquisition Corp. (“BGS Corp.”) as Exhibit (a)(1)(A) to BGS Corp.’s Schedule TO on October 21, 2013, to sections of the Company’s Amendment No. 1 to the Registration Statement on Form S-4, filed October 21, 2013.The Company has not made any changes to the chart, attached hereto as Attachment 1, since it was first provided to the Staff on October 24, 2013. Please direct any questions that you have with respect to the attached chart to Cesar Baez of the Company at (347) 837-4244 or Heather Carmody at (215) 979-1202. Sincerely, BGS Acquisition Subsidiary, Inc. By: /s/ Cesar Baez Name: Cesar Baez Title: Chief Executive Officer cc: Tiffany Piland (SEC) Daniel F. Duchovny (SEC) Heather Carmody (Duane Morris LLP) ATTACHMENT 1 SUBSTANTIVELY SIMILAR SECTIONS of BGS ACQUISITION CORP.’S OFFER TO PURCHASE, Filed October 21, 2013, and BGS ACQUISITION SUBSIDIARY, INC.’S AMENDMENT NO. 1 TO THE REGISTRATION STATEMENT ON FORM S-4, Filed October 21, 2013. The following table reflects those sections of BGS Acquisition Corp.’s (“BGS Corp.”) Offer to Purchase (the “Offer to Purchase”), filed with the Securities Exchange Commission (the “Commission”) as Exhibit (a)(1)(A) to BGS Corp’s SC TO-I on October 21, 2013, that are substantively similar to certain sections of BGS Acquisition Subsidiary, Inc.’s Amendment No. 1 to the Registration Statement on Form S-4 (the “Registration Statement”), filed with the Commission on October 21, 2013.Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Registration Statement. BGS Acquisition Corp. Offer to Purchase BGS Acquisition Subsidiary, Inc. Amendment No. 1 to the Registration Statement on Form S-4 Section Page Reference Section Page Reference Risk Factors—Risk Factors Relating to TransnetYX1 17-22 Risk Factors—Risk Factors Relating to TransnetYX 20-24 Risk Factors—Risk Factors Relating to the Consummation of the Business Combination2 24-28 Risk Factors—Risk Factors Relating to an Investment in BGS Acquisition 25-28 Information about the Companies 33-34 Summary of the Prospectus—The Parties 5-7 Selected Historical Financial Information of BGS Corp. 35 BGS Corp. Summary Financial Information 13 Selected Historical Information of TransnetYX 36 TransnetYX Summary Financial Information 14 1 There are two risk factors disclosed in the section “Risk Factors—Risk Factors Relating to TransnetYX” of the Offer to Purchase that are not disclosed in the Registration Statement: (1) the risk factor beginning “TransnetYX may become subject to litigation…,” on page 20 and (2) the risk factor beginning “Much of TransnetYX’s future growth…,” on page 22. 2 Only the following risk factors in the section “Risk Factors—Risk Factors Risk Factors Relating to the Consummation of the Business Combination” of the Offer to Purchase are disclosed in the Registration Statement: (1) the risk factor beginning “Following the consummation of the Business Combination, BGS Acquisition will be a holding company…,” on page 24; (2) the risk factor beginning “BGS Acquisition may redeem the BGS Acquisition Warrants…,” on page 24; (3) the risk factor beginning “There is no guarantee, even if we consummate the Business Combination, that the Public Warrants will ever be in the money,” on page 25; (4) the risk factor beginning “BGS Corp.’s Initial Shareholder and BGS Corp. Warrant holders have registration rights…,” on page 25; (5) the four consecutive risk factors starting with the risk factor beginning “Our ability to successfully effect the Business Combination …,” on page 25 and ending with the risk factor beginning “There is a limited amount of cash available,” on page 26 and (6) the five consecutive risk factors starting with the risk factor beginning “If the Business Combination’s benefits do not meet the expectations of investors…” on page 27 and ending with the risk factor beginning “Our stockholders will only be able to exercise a BGS Acquisition Warrant if…,” on page 28. 2 BGS Acquisition Corp. Offer to Purchase BGS Acquisition Subsidiary, Inc. Amendment No. 1 to the Registration Statement on Form S-4 Section Page Reference Section Page Reference Selected Unaudited Pro Forma Condensed Combined Financial Information 37 BGS Acquisition and Subsidiaries Pro Forma Summary Financial Information 15 Comparative Share Information 38 Summary Comparative Historical and Unaudited Pro Forma Per Share Data; Comparative Share Information 17; 79 The Business Combination—Conversion of BGS Corp. Securities to BGS Acquisition Securities in Connection with the Redomestication 39 The Merger Agreement—Redomestication Merger and TransnetYX Shares Conversion 40 The Business Combination—General Description of the Transaction Merger; Merger Consideration 40-41 Summary of the Prospectus—The Business Combination and the Merger Agreement—Merger with TransnetYX; Merger Consideration 9-10 The Business Combination—Related Agreements 41-42 The Merger Agreement—Related Agreements 46 The Business Combination—Interest of BGS Corp. Shareholders in the Business Combination 47 Summary of the Prospectus—The Business Combination and the Merger Agreement—Merger with TransnetYX; Merger Consideration 9-10 The Business Combination—Interests of Certain Persons in the Business Combination 47-48 Summary of the Prospectus—Interests of Certain Persons in the Business Combination 11 The Business Combination—Anticipated Accounting Treatment; The Offer—Material U.S. Federal Income Tax Considerations—Anticipated Accounting Treatment 48; 87 Summary of the Prospectus—Anticipated Accounting Treatment 12 3 BGS Acquisition Corp. Offer to Purchase BGS Acquisition Subsidiary, Inc. Amendment No. 1 to the Registration Statement on Form S-4 Section Page Reference Section Page Reference The Merger Agreement 49-61 The Merger Agreement 38-49 Description of BGS Corp.’s Securities3 89-96 Description of BGS Corp.’s Securities 101-107 Description of the Combined Company’s Securities Following the Business Combination 97-100 Description of the Combined Company’s Securities Following the Business Combination 108-111 Material Differences in the Rights of BGS Corp. Shareholders Following the Business Combination 101-107 Material Differences in the Rights of BGS Corp. Shareholders Following the Business Combination 112-118 Price Range of Securities and Dividends 108-109 Price Range of Securities and Dividends 18-19 BGS Corp. Business 110-115 BGS Corp. Business 71-76 Management’s Discussion and Analysis of Financial Condition and Results of Operations of BGS Corp. 116-117 Management’s Discussion and Analysis of Financial Condition and Results of Operations of BGS Corp. 77-78 Management of BGS Corp. 118-121 Directors, Executive Officers, Executive Compensation and Corporate Governance 80-82 TransnetYX Business 122-129 TransnetYX Business 56-62 Management’s Discussion and Analysis of Financial Condition And Results of Operations of TransnetYX 130-137 Management’s Discussion and Analysis of Financial Condition And Results of Operations of TransnetYX 63-70 3 The disclosure in the section “Description of BGS Corp.’s Securities—Trust Account” of the Offer to Purchase is not disclosed in the Registration Statement. 4 BGS Acquisition Corp. Offer to Purchase BGS Acquisition Subsidiary, Inc. Amendment No. 1 to the Registration Statement on Form S-4 Section Page Reference Section Page Reference Management of Combined Company 138-143 Directors, Executive Officers, Executive Compensation and Corporate Governance—Directors and Executive Officers after the Business Combination 82-86 Executive Compensation of TransnetYX 144-148 Directors, Executive Officers, Executive Compensation and Corporate Governance—Directors and Executive Officers after the Business Combination—Compensation of Officers and Directors of TransnetYX 87-90 Unaudited Condensed Combined Pro Forma Financial Statements 149-152 BGS Acquisition Subsidiary Unaudited Condensed Combined Pro Forma Financial Statements 50-55 Security Ownership of Certain Beneficial Owners of BGS Corp. 153-155 Security Ownership of Certain Beneficial Owners and Management of BGS Corp. Prior to the Business Combination; Security Ownership of the Combined Company after the Business Combination 91-92; 96-97 Certain Relationships and Related Transactions4 156-159 Certain Transactions 98-100 4 The disclosure in the section “Certain Relationships and Related Transactions—Legal Proceedings” of the Offer to Purchase is disclosed in the section “BGS Corp. Business—Legal Proceedings” of the Registration Statement on page 76. 5
